Exhibit 10.31.4

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement is made as of June 2, 2003 (the “Effective
Date”), by and between Exult, Inc., a Delaware corporation (the “Company”), and
John A. Adams (“Indemnitee”), an officer of the Company.

 

The Company desires to attract and retain the services of highly qualified
individuals, such as Indemnitee, to serve as officers of the Company and to
indemnify them to the maximum protection permitted by law.

 

Therefore, the Company and Indemnitee hereby agree as follows:

 

1. DEFINITIONS. The following terms, as used herein, have the following meaning:

 

1.1 “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, controls, is controlled by, or is under common control
with such Person or any Affiliate of such Person. Without limiting the
foregoing, (i) an Affiliate of any corporation includes any officer, director or
owner of 10% or more of the voting power or equity interests of such
corporation, or (ii) an Affiliate of any individual includes any partner or
immediate family member of such individual or the estate of such individual, and
(iii) an Affiliate of any partnership, limited liability company, trust or joint
venture includes any partner, member, trustee or co-venturer of such
partnership, limited liability company, trust or joint venture, or any
beneficiary or owner having 10% or more interest in the equity, property or
profits or 10% or more of the voting power of such partnership, trust or joint
venture.

 

1.2 “Agreement” means this Indemnification Agreement, as the same may be amended
from time to time hereafter.

 

1.3 “Change in Control” means, and will be deemed to have occurred if:

 

(A) Any person, entity or group within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
other than a GAP Person, any employee benefit plan of the Company or its
subsidiaries that acquires beneficial ownership of voting securities of the
Company, or any underwriter or underwriting syndicate acquiring shares of the
Company’s stock in connection with a public offering thereof becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of fifty percent (50%) or more of either the then outstanding
shares of common stock of the Company or the combined voting power or economic
rights of the outstanding equity securities of the Company entitled to vote
generally in the election of directors. For these purposes, a “GAP Person” means
General Atlantic Partners LLC and its affiliates owning stock of the Company on
the Effective Date and their successors that are passive investment vehicles
(collectively “Founding Investors”), provided that none of them will be a GAP
Person at any time after the Founding Investors cease to own in the aggregate at
least 30% of either the then outstanding shares of common stock or the combined
voting power of the Company’s then outstanding securities entitled to vote
generally in the election of directors; or



--------------------------------------------------------------------------------

(B) Individuals who, as of the Effective Date, constitute the Board of the
Company (the “Incumbent Board of Directors”) cease for any reason to constitute
at least a majority of the Board of the Company, provided that any individual
who becomes a director after the Effective Date whose election, or nomination
for election by stockholders, is approved by a vote of at least a majority of
the directors then constituting the Incumbent Board of Directors shall be
considered to be a member of the Incumbent Board of Directors unless that
individual was nominated or elected by any person, entity or group (as defined
above) (other than any GAP Person or any employee benefit plan of the Company or
its subsidiaries that acquires beneficial ownership of voting securities of the
Company) having the power to exercise, through beneficial ownership, voting
agreement and/or proxy, thirty percent (30%) or more of either the outstanding
shares of common stock of the Company or the combined voting power of the
outstanding securities of the Company entitled to vote generally in the election
of directors, in which case that individual shall not be considered to be a
member of the Incumbent Board of Directors unless such individual’s election or
nomination for election by the Company’s stockholders is approved by a vote of
at least two-thirds of the directors then constituting the Incumbent Board of
Directors.

 

1.4 “Person” means any individual, partnership, limited liability company,
corporation, joint venture, trust, estate, or other entity.

 

1.5 “Reviewing Party” means any person or persons appointed by the Company or
its board of directors to review the appropriateness of any provision of
indemnity to Indemnitee.

 

1.6 “Subsidiary” of an entity means any other entity of which more than 50% of
the voting power and/or equity interest is owned, directly or indirectly, by
such first entity.

 

2. INDEMNIFICATION.

 

2.1 Third Party Proceedings. The Company shall indemnify Indemnitee if
Indemnitee is or was a party or witness or other participant in, or is
threatened to be made a party or witness or other participant in, any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than action by or in the right
of the Company or any Subsidiary of the Company) by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Company or
any Subsidiary of the Company, or by reason of the fact that Indemnitee is or
was serving at the request of the Company or any Subsidiary of the Company as a
director, officer, employee or agent of another Person, and/or by reason of any
action or inaction on the part of Indemnitee while acting in Indemnitee’s
capacity as a director, officer, trustee, employee or agent of the Company or
any Subsidiary of the Company or any other Person, including any employee
benefit plan of the Company or any Subsidiary, at the request of the Company or
any Subsidiary of the Company, against expenses actually and reasonably incurred
by Indemnitee (including without limitation attorneys’ and experts’ fees and
costs), and all liabilities, losses, judgments, fines, penalties, and taxes
actually incurred by Indemnitee, and amounts paid in settlement (if such
settlement is approved in advance by the Company, which approval shall not be
unreasonably withheld) by Indemnitee, in connection with such action, suit,
proceeding, settlement, or adjudication or appeal thereof, if Indemnitee acted
in good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best

 

2



--------------------------------------------------------------------------------

interests of the Company (or, in the case of actions or omissions involving an
employee benefit plan of the Company or any of its Subsidiaries, in the best
interests of the participants and beneficiaries of such plan), and, with respect
to any criminal action or proceeding, had no reasonable cause to believe
Indemnitee’s conduct was unlawful.

 

2.2 Proceedings by or in the Right of the Company. The Company shall indemnify
Indemnitee if Indemnitee is or was a party or witness or other participant in,
or is threatened to be made a party or witness or other participant in, any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative, or investigative, by or in the right of the Company or
any Subsidiary to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Company or
any Subsidiary of the Company, or by reason of the fact that Indemnitee is or
was serving at the request of the Company or any Subsidiary of the Company as a
director, officer, trustee, employee or agent of another Person, including any
employee benefit plan of the Company or any Subsidiary, and/or by reason of any
action or inaction on the part of Indemnitee while acting in Indemnitee’s
capacity as a director or an officer, trustee, employee or agent of the Company
or a Subsidiary of the Company or any other Person at the request of the Company
or any Subsidiary of the Company, against all expenses (including without
limitation attorneys’ and experts’ fees and costs), actually and reasonably
incurred by Indemnitee in connection with the defense or settlement of such
action, suit, proceeding, if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and its stockholders.

 

2.3 Advancement of Expenses. The Company shall, at Indemnitee’s discretion, pay
directly or advance to Indemnitee all expenses incurred by Indemnitee in
connection with (a) the investigation, defense, settlement or appeal of any
action, suit or proceeding referenced in Section 2.1 or 2.2 hereof or for which
Indemnitee is entitled to indemnity under the Company’s certificate of
incorporation or bylaws or applicable law; (b) any action brought by Indemnitee
for indemnification or payment of expenses by the Company under this Agreement
or the Company’s Certificate of Incorporation or bylaws or applicable law; or
(c) recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, regardless of whether Indemnitee is ultimately
determined to be entitled to such indemnification, advance expense payment, or
insurance recovery, as the case may be. Indemnitee hereby undertakes to repay
such amounts advanced only if, and to the extent that, it shall ultimately be
determined that Indemnitee is not entitled to be indemnified by the Company as
authorized hereby or that such indemnification is not otherwise permitted by
applicable law. The advances to be made hereunder shall be paid by the Company
to Indemnitee within ten (10) days following delivery of a written request
therefor by Indemnitee to the Company.

 

2.4 Mandatory Payment of Expenses. Notwithstanding anything in this Agreement to
the contrary, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any action, suit or proceeding referred to in Section
2.1 or 2.2 or the defense of any claim, issue or matter therein, including
without limitation dismissal without prejudice, the Company shall indemnify
Indemnitee against expenses (including without limitation attorneys’ and
experts’ fees and costs) actually and reasonably incurred by Indemnitee in
connection therewith.

 

3



--------------------------------------------------------------------------------

2.5 Enforcing the Agreement. If Indemnitee properly makes a claim for
indemnification or an advance of expenses which is payable pursuant to the terms
of this Agreement, and that claim is not paid by the Company, or on its behalf,
within ten days after a written claim has been received by the Company, the
Indemnitee may at any time thereafter bring an action against the Company to
recover the unpaid amount of the claim and if successful in whole or in part,
the Indemnitee shall be entitled to be paid also all expenses actually and
reasonably incurred in connection with prosecuting such claim.

 

2.6 Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Indemnitee, who shall execute all papers required and shall do everything
that may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

 

3. EXPENSES; INDEMNIFICATION PROCEDURE.

 

3.1 Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition precedent
to Indemnitee’s right to be indemnified under this Agreement, give the Company
notice in the manner set forth in Section 7.2 as soon as practicable of any
claim made against Indemnitee for which indemnification will or would reasonably
be expected to be sought under this Agreement. In addition, Indemnitee shall
give the Company such information and cooperation (not involving direct
expenditures or payments by Indemnitee) as it may reasonably require and as
shall be within Indemnitee’s reasonable ability to provide.

 

3.2 Notice to Insurers. At the time of the receipt of a notice of a claim
pursuant to Section 3.1 hereof, the Company shall give prompt notice of such
action, suit or proceeding to any insurers under applicable policies of
insurance in accordance with the procedures set forth in the respective
policies. The Company shall thereafter take all necessary or desirable actions
to cause such insurers to pay, on behalf of the Indemnitee, all amounts payable
as a result of such proceeding in accordance with the terms of such policies.

 

3.3 Selection of Counsel. If the Company is obligated hereunder to pay the
expenses of any proceeding against Indemnitee, the Company shall be entitled to
assume the defense of such proceeding, with counsel approved by Indemnitee in
Indemnitee’s discretion, upon the delivery to Indemnitee of written notice of
its election so to do. After delivery of such notice, approval of such counsel
by Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of any separate
counsel subsequently incurred by Indemnitee with respect to the same proceeding,
except that if (i) the employment of separate counsel by Indemnitee has been
previously authorized by the Company, (ii) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense, or (iii) the Company shall not,
in fact, have employed counsel to assume the defense of such proceeding, then
the fees and expenses of Indemnitee’s counsel shall be at the expense of the
Company (subject to the provisions of this Agreement). Nothing herein will
prohibit Indemnitee from engaging separate counsel at Indemnitee’s expense.

 

4



--------------------------------------------------------------------------------

3.4 Burden of Proof. In connection with any determination, by a Reviewing Party
or otherwise, as to whether Indemnitee is entitled to be indemnified hereunder
the burden of proof shall be on the Company to establish that Indemnitee is not
so entitled.

 

3.5 No Presumptions. The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in the best interests of the Company or that Indemnitee had reasonable cause to
believe that Indemnitee’s conduct was unlawful. In addition, neither the failure
of the Reviewing Party to have made a determination as to whether Indemnitee has
met any particular standard of conduct or had any particular belief, nor an
actual determination by a Reviewing Party that Indemnitee has not met such
standard of conduct or did not have such belief, prior to the commencement of
legal proceedings by Indemnitee to secure a judicial determination that
Indemnitee should be indemnified under applicable law shall be a defense to
Indemnitee’s claim or create a presumption that Indemnitee has not met any
particular standard of conduct or did not have any particular belief.

 

4. ADDITIONAL INDEMNIFICATION RIGHTS; SCOPE; NON-EXCLUSIVITY.

 

4.1 Application. This Agreement shall be deemed applicable to all actual or
alleged actions or omissions by Indemnitee during any and all periods of time
(whether before or after the date hereof) that Indemnitee was, is, or shall be
serving as a director, officer, employee or agent of the Company or a Subsidiary
of the Company or, at the request of the Company or a Subsidiary of the Company
as a director, officer, trustee, employee or agent of another Person.

 

4.2 Scope. The Company shall indemnify Indemnitee to the fullest extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, the Company’s certificate
of incorporation, the Company’s bylaws or by statute. In the event of any
changes, after the date of this Agreement, in any applicable law, statute, or
rule which expand the right of a Delaware corporation to indemnify a director or
officer, such changes shall be within the purview of Indemnitee’s rights and the
Company’s obligations under this Agreement. In the event of any change in any
applicable law, statute, or rule which narrows the right of a Delaware
corporation to indemnify a director or officer, such changes, except to the
extent otherwise required by such law, statute or rule to be applied to this
Agreement, shall have no effect on this Agreement or the parties’ rights and
obligations hereunder.

 

4.3 Non-Exclusivity. The indemnification provided by this Agreement shall be in
addition to any other rights Indemnitee may have under the Company’s certificate
of incorporation, its bylaws, any agreement, any vote of stockholders or
disinterested directors, applicable law, or otherwise. The indemnification
provided under this Agreement shall continue as to Indemnitee for actions or
omissions occurring while serving in an indemnified capacity even though
Indemnitee may have ceased to serve in such capacity, or may have ceased to be
employed, at the time of any action, suit or other covered proceeding.

 

5



--------------------------------------------------------------------------------

4.4 Legal Limits. Notwithstanding anything herein to the contrary, Indemnitee is
not entitled pursuant to this Agreement to any indemnity or payment of expenses
not permitted under applicable law, and the Company shall comply with all
procedures required under applicable law to determine the permissibility under
applicable law of payments to Indemnitee hereunder.

 

4.5 Partial Indemnification. If Indemnitee is entitled under this Agreement only
to partial indemnification, but not to the total amount of expenses,
liabilities, losses, judgments, fines, and amounts paid in settlement, the
Company shall nevertheless indemnify Indemnitee for that portion to which
Indemnitee is entitled.

 

4.6 Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s spouse, heirs, executors or personal or legal representatives after
the expiration of two years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action such shorter period shall
govern.

 

4.7 Change in Control. If there is a Change in Control of the Company (other
than a Change in Control which has been approved by a majority of the Company’s
Board of Directors who were directors immediately prior to such Change in
Control) then with respect to all matters thereafter arising concerning the
rights of Indemnitee to payments under this Agreement or the Company’s
certificate of incorporation or bylaws or applicable law, the Company shall seek
legal advice and any determination whether indemnification is proper in the
circumstances only from, and any Reviewing Party shall only be, legal counsel
that has not provided services to Indemnitee or the Company or the Company’s
successor or any Affiliate of any of them within the previous two years,
selected by Indemnitee and approved by the Company or the Company’s successor
(which approval shall not be unreasonably withheld). Such counsel, among other
things, shall render its written opinion to the Company and Indemnitee as to
whether and to what extent the Indemnitee would be permitted to be indemnified
under applicable law. The Company agrees to pay the reasonable fees of the legal
counsel referred to above and to indemnify fully such counsel against any and
all expenses (including attorneys’ fees), claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.

 

4.8 Related Indemnification. If any Subsidiary or Affiliate of the Company is
obligated to indemnify Indemnitee for any of the reasons or in any of the
capacities described in Section 2.1 or 2.2, pursuant to an indemnification
agreement, or such entity’s certificate of incorporation or bylaws or similar
charter documents, or applicable law, the Company will be jointly and severally
liable with such Subsidiary or Affiliate to perform all such indemnity
obligations of such Subsidiary or Affiliate.

 

5. LIABILITY INSURANCE. The Company shall, from time to time, make a good faith
determination whether or not it is practicable for the Company to obtain and
maintain a policy or policies of insurance providing directors and officers with
coverage for losses from errors or omissions, and to insure the Company’s
performance of its indemnification obligations

 

6



--------------------------------------------------------------------------------

under this Agreement. Among other considerations, the Company will weigh the
costs of obtaining such insurance coverage against the protection afforded by
such coverage. In all such policies of liability insurance, Indemnitee shall be
named as an insured and covered in such a manner as to provide Indemnitee the
same rights and benefits as are accorded to the most favorably insured of the
Company’s directors and officers. Notwithstanding the foregoing, the Company
shall have no obligation to obtain or maintain such insurance if the Company
determines in good faith that such insurance is not reasonably available, if the
premium costs for such insurance are disproportionate to the amount of coverage
provided, if the coverage provided by such insurance is limited by exclusions so
as to provide an insufficient benefit, or if Indemnitee is covered by similar
insurance maintained by a parent or Subsidiary of the Company.

 

6. EXCEPTIONS. Notwithstanding anything to the contrary in this Agreement, the
Company shall not be obligated pursuant to the terms of this Agreement for the
following:

 

(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, counterclaim or crossclaim,
other than a proceeding or claim described in Section 2.3(b) or Section 2.5,
unless said proceedings or claims were authorized by the board of directors of
the Company.

 

(b) Improper Personal Benefit. To indemnify Indemnitee against liability for any
transactions from which Indemnitee, or any Affiliate of Indemnitee, derived an
improper personal benefit, including, but not limited to, self-dealing or
usurpation of a corporate opportunity.

 

(c) Dishonesty. To indemnify Indemnitee if a judgment or other final
adjudication adverse to Indemnitee establishes that Indemnitee committed acts of
deliberate dishonesty, fraud, or illegality, which acts were material to the
cause of action so adjudicated.

 

(d) Insured Claims; Paid Claims. To indemnify Indemnitee for expenses or
liabilities of any type whatsoever (including but not limited to, judgments,
fines, ERISA excise taxes or penalties, and amounts paid in settlement) which
have been paid directly to Indemnitee (i) by an insurance carrier under a policy
of liability insurance maintained by the Company, or (ii) otherwise by any other
means.

 

(e) Claims Under Section 16(b). To indemnify Indemnitee for an accounting of
profits from the purchase and sale of securities within the meaning of Section
16(b) of the Securities Exchange Act of 1934, as amended, or any similar
successor statute.

 

7. MISCELLANEOUS.

 

7.1 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors and assigns, including without limitation any direct or indirect
successor by purchase, merger, consolidation, or otherwise to all or
substantially all of the business and/or assets the Company, spouses, heirs,
executors, legal representatives and assigns. Notwithstanding the foregoing, the
Indemnitee shall have no right or power to voluntarily assign or transfer any
rights granted to

 

7



--------------------------------------------------------------------------------

Indemnitee, or obligations imposed upon the Company, by or pursuant to this
Agreement. Further, the rights of the Indemnitee hereunder shall in no event
accrue to the benefit of, or be enforceable by, any judgment creditor or other
involuntary transferee (other than heirs) of the Indemnitee.

 

7.2 Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (a) if mailed by
domestic certified or registered mail with postage prepaid, properly addressed
to the parties at the addresses set forth below, or to such other address as may
be furnished in writing to Indemnitee by the Company or to the Company by
Indemnitee, as the case may be, on the third business day after the date
postmarked, or (b) otherwise notice shall be deemed received when such notice is
actually received by the party to whom it is directed.

 

If to Indemnitee:

  

To the address set forth below the

    

signature line of Indemnitee on the

    

signature page hereof.

If to Company:

  

Exult, Inc.

    

121 Innovation Drive, Suite 200

    

Irvine, CA 92612

    

Attention: Legal Department

 

7.3 Choice of Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, as applied to
contracts made and to be performed in Delaware without giving effect to
conflicts of laws principles.

 

7.4 Severability. The provisions of this Agreement shall be severable. If this
Agreement or any portion hereof shall be invalidated or held unenforceable in
any respect on any ground by any court of competent jurisdiction, the Company
shall nevertheless indemnify Indemnitee to the full extent permitted by any
applicable portion of this Agreement that shall not have been invalidated or
held unenforceable, and the balance of this Agreement not so invalidated in that
jurisdiction, and this entire Agreement in other jurisdictions in which no part
of this Agreement has been invalidated or held unenforceable, shall be
enforceable in accordance with its terms.

 

7.5 Amendments, Etc. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.

 

7.6 Arbitration.

 

(a) (i) Any controversy or claim arising out of or relating to this Agreement
shall be solely and finally settled by arbitration in Delaware, administered by
the American Arbitration Association (the “AAA”) in accordance with its
Commercial Arbitration Rules as then in effect (the “Rules”), except to the
extent such Rules vary from the following

 

8



--------------------------------------------------------------------------------

provisions. Notwithstanding the previous sentence, the parties hereto may seek
provisional remedies in courts of appropriate jurisdiction and such request
shall not be deemed a waiver of the right to compel arbitration of a dispute
hereunder.

 

(ii) If any controversy or claim arising out of or relating to this Agreement
also arises out of or relates to the employment of Indemnitee by the Company or
any of its Subsidiaries or Affiliates, the provisions of this Agreement
governing dispute resolution shall govern resolution of such controversy or
claim.

 

(iii) The arbitration shall be conducted by one independent and impartial
arbitrator, appointed by the AAA; provided however, if the claim and any
counterclaim, in the aggregate, together with other arbitrations that are
consolidated pursuant to subpart (c) below, exceed Five Hundred Thousand Dollars
($500,000) (the “Threshold”), exclusive of interest and attorneys’ fees, the
dispute shall be heard and determined by three (3) arbitrators as provided
herein (such arbitrator or arbitrators are hereinafter referred to as the
“Arbitrator”). If three (3) Arbitrators are to be appointed, each party shall
select one person to act as Arbitrator (with all parties adverse to the Company
in a consolidated arbitration proceeding constituting a single party for this
purpose) and the two (2) selected shall select a third arbitrator within ten
(10) days of their appointment. If the Arbitrators selected by the parties are
unable or fail to agree upon the third arbitrator within such time, the third
arbitrator shall be selected by the AAA. Each arbitrator shall be a practicing
attorney or a retired or former judge with at least twenty (20) years experience
with and knowledge of corporate and business law and transactions.

 

(b) Once the Arbitrator is selected, the Arbitrator shall schedule a pre-hearing
conference to reach agreement on procedural and scheduling matters, arrange for
the exchange of information, obtain stipulations and attempt to narrow the
issues. Unless the Arbitrator determines at the pre-hearing conference or within
five days thereafter that the interests of equity require other discovery rules,
(i) each party may serve a maximum of one set of no more than twenty (20)
requests for production of documents and one set of ten (10) interrogatories
(without subparts) upon the other parties; and depose a maximum of three (3)
witnesses; (ii) all objections to discovery are reserved for the arbitration
hearing except for objections based on privilege and proprietary or confidential
information; (iii) the responses to the document demand, the documents to be
produced thereunder, and the responses to the interrogatories shall be delivered
to the propounding party twenty (20) days after receipt by the responding party
of such document demand or interrogatory; (iv) each deposition shall be taken on
reasonable notice to the deponent, and must be concluded within four (4) hours;
and (v) all depositions must be taken within forty-five (45) days following the
pre-hearing conference. Any party deposing an opponent’s expert must pay the
expert’s fee for attending the deposition. All discovery disputes shall be
decided by the Arbitrator.

 

(c) Any arbitration can be consolidated with one or more arbitrations involving
other parties if more than one such arbitration is commenced and any party
thereto reasonably contends that two or more arbitrations are substantially
related and that the issues should be heard in one proceeding. The Arbitrator
selected in the first-filed of such proceedings shall determine whether, in the
interests of justice and efficiency, the proceedings should be consolidated
before that Arbitrator.

 

9



--------------------------------------------------------------------------------

(d) The Arbitrator’s award shall be in writing, signed by the Arbitrator and
shall contain a concise statement regarding the reasons for the disposition of
any claim. The judgment of the award rendered by the Arbitrator may be entered
in any court having jurisdiction thereof.

 

(e) To the extent permissible under applicable law, the award of the Arbitrator
shall be final. It is the intent of the parties that the arbitration provisions
hereof be enforced to the fullest extent permitted by applicable law.

 

7.7 Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original and all of which together shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF, the parties hereby have executed this Agreement as of the
date first above written.

 

Exult, Inc.      

Indemnitee

By:  

 

--------------------------------------------------------------------------------

      By:  

 

--------------------------------------------------------------------------------

   

James C. Madden, V

         

John A. Adams

   

CEO

                       

Address:

           

 

--------------------------------------------------------------------------------

           

 

--------------------------------------------------------------------------------

           

 

--------------------------------------------------------------------------------

 

10